IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

STATE OF FLORIDA,                          NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D15-0437

HUGO ROMERO LOMAS,

      Appellee.

_____________________________/

Opinion filed March 20, 2015.

An appeal from the Circuit Court for Duval County.
Angela Cox, Judge.

Pamela Jo Bondi, Attorney General, and Jessica DaSilva, Assistant Attorney
General, Tallahassee, and Michael Kirkland, Assistant State Attorney,
Jacksonville, for Appellant.

Alex King and Randal Reep, Jacksonville, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BENTON, and RAY, JJ., CONCUR.